DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending in the application and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed had possession of the claimed invention. 

Claims 9 and 19 require “wherein the tile-support tube is configured to provide direct contact between coolant from the coolant channel [of the tile-support tube] and coolant from the back portion [of the machine-replaceable plasma-facing tile].” This limitation is not present in the disclosure of this application nor the prior-filed applications, Application Nos. 12/612,533 (“the ’533 application”) and 15/294,532 (“the ’532 application”). There is no description of the claim limitation as recited in present claims 9 and 19 in the original claims or the specification of either the ’533 application or the ’532 application. Moreover, none of the figures of the ’533 application or the ’532 application show a coolant new matter. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosures of the prior-filed applications, Application Nos. 12/612,533 and 15/294,532, fail to provide adequate support or enablement in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application as discussed above. Accordingly, claims 9 and 19 are not entitled to the benefit of the prior application. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

Claims 1 and 11 are indefinite because the limitation “a coolant channel that is configured in a horizontal orientation” is unclear. With respect to what structure is the coolant channel horizontal to? If the coolant channel is rotated or moved, would this not change the orientation of the coolant channel?

Claim 8 is indefinite because it recites “wherein the tile is fish-scale shaped,” but it is unclear what shape is encompassed by a “fish-scale.” What type of fish? Is the tile square, circular, or some other shape? Is the claim intended to describe an arrangement of the tiles such that they overlap, rather than a shape of the tiles? A skilled artisan would be unable to determine what shape the tiles must be in order to be fish-scale shaped as claimed.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-4, 8, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,619,807 (“Kotzlowski”) in view of US Patent No. 5,023,043 (“Kneringer”).

Regarding claim 1, Kotzlowski discloses (see Kotzlowski, Figs. 1, 3C) a method of removing, from a fusion power reactor, a tile (3) (Abstract), the method comprising steps of:

lifting the tile away from the first wall of the fusion power reactor with the removal tool such that the tile completely removed from the manifold channel of the first wall of the fusion power reactor (2:62-63, claim 2).

Kotzlowski discloses a tile-support structure (4), but does not disclose that this structure is a tube.

Kneringer teaches (see Kneringer, Figs. 1a, 2) a tile (10) that may be used in a fusion reactor comprising a tile-support tube (16) attached to a back portion of the tile (2:64-68) and which comprises a coolant channel (32) that is configured in a horizontal orientation (Kneringer shows in Figure 2 the coolant channel in a horizontal configuration).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made (“POSA”) to include the tile-support tube as taught by Kneringer in the tile of the method of Kotzlowski for the predictable purpose of actively cooling and mechanically supporting the tile (Kneringer, 1:62-69, 2:58-62).

The combination of Kotzlowski-Kneringer teaches grasping, with the removal tool, the tile-support tube (Kotzlowski, Fig. 1, 2:62-63; Kneringer, Fig. 2, 2:64-68; Kneringer teaches a tile-support tube attached to the back of the tile and Kotzlowski further discloses removing the tile with a removal tool (8); by grasping the tile, Kotzlowski’s removal tool would also grasp the tile-support tube which is connected to the tile). 
Regarding claims 2-3, Kotzlowski in view of Kneringer teaches the method of claim 1. Although Kotzlowski does not disclose the direction of rotation, Kotzlowski does disclose rotating the tile in order to install or remove the tile (3:10-13, claim 2). A skilled artisan would recognize that there are only two directions in which an object may be rotated – clockwise or counter-clockwise – and would have therefore found it obvious to rotate the tile in a clockwise or counter-clockwise direction during installation or removal. 

Regarding claim 4, Kotzlowski in view of Kneringer teaches the method of claim 1. Kotzlowski further discloses wherein a plasma-facing portion of the tile is manufactured from tungsten (W) (3:47-50; Kotzlowski teaches the tile may be made from tungsten, which includes the plasma-facing portion of the tile).

Regarding claim 8, Kotzlowski in view of Kneringer teaches the method of claim 1. Kotzlowski discloses the tiles may come in a variety of shapes (Figs. 3A-3E), but does not explicitly disclose the tiles are fish-scale shaped. However, it would have been obvious to a POSA to have the tiles fish-scale shaped as recited in claim 8 because Kotzlowski teaches “[i]f the shielding or limiter members are appropriately shaped and arranged, it is possible to almost completely cover the surfaces of almost any desired shape, e.g. an inner wall surface of a toroidal vacuum vessel” (Kotzlowski, 1:66-2:2). A POSA would have therefore been motivated to modify the shape of the tiles of Kotzlowski-Kneringer based on the surface of the wall of the fusion reactor.  

Regarding claim 10, Kotzlowski in view of Kneringer teaches the method of claim 1 and further teaches wherein the tile-support tube further comprises at least one guard vacuum region1 (Kotzlowski, Fig. 4, 2:38-40, 3:35-38; Kneringer, Fig. 1a; Kotzlowski discloses the first wall forms a vacuum vessel and further discloses gas or liquid circulates through ducts 2 below the tiles; therefore, in the combination of Kotzlowski-Kneringer, the tile-support tube attached to the back portion of the tile, as taught by Kneringer, forms a separate volume that is located between a first volume having a first pressure (the vacuum region) and a second volume having a second pressure (the second duct), or a “guard vacuum region”). 

Claims 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotzlowski in view of Kneringer further in view of “Materials challenges for ITER – Current status and future activities” (“Barabash”).

Regarding claims 5 and 7, Kotzlowski in view of Kneringer teaches the method of claim 1. Although Kotzlowski discloses the tile may be made from austenitic chrome-nickel steels (3:47-50) and Kneringer teaches pipe 24, which, along with pipe 16, forms coolant channel 32, is made of high-grade steel (4:22-26), neither Kotzlowski nor Kneringer discloses or teaches wherein the back portion of the tile or the coolant channel is manufactured from ITER-grade stainless steel.

Barabash teaches ITER-grade stainless steel as the main structural material for a vacuum vessel and in-vessel components of a fusion reactor, and further explicitly teaches pipes in the first wall of the reactor may be made from ITER-grade stainless steel (pp. 23 (Table 1), 24). 
In re Leshin, 125 USPQ 416.  

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotzlowski in view of Kneringer further in view of “PSI issues toward steady state plasmas in the HT-7 tokamak” (“Wan”).

Regarding claim 6, Kotzlowski in view of Kneringer teaches the method of claim 1, but does not teach wherein a surface of the back portion of the tile is coated with an electrically insulating material. 

Wan teaches coating the surface of a tile for use in a fusion reactor with silicon carbide which is an electrically insulating material (Abstract, p. 128 (“The SiC coatings for the limiter tile surface”); see also [0048] of the instant specification). 

A POSA would have been motivated to coat the tile surface of Kotzlowski-Kneringer in view of the teachings of Wan because Wan teaches the silicon carbide coating is capable of oxygen gettering and lower hydrogen recycling (Wan, p. 128). 

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotzlowski in view of Kneringer further in view of US Patent No. 4,555,275 (“Tobin”).
Regarding claim 9, Kotzlowski in view of Kneringer teaches the method of claim 1, but does not disclose the tile-support tube is configured to provide direct contact between coolant from the coolant channel and coolant from the back portion of the tile. 

Tobin teaches (see Tobin, Fig. 1) a fusion reactor comprising a tube (16) attached to a back portion of a first wall (10), the tube comprising a coolant channel (the space within tube 16) and configured to provide direct contact between coolant from the coolant channel and the back portion of the wall. 

It would have been obvious to a POSA to modify the tile-support tube in the method of Kotzlowski-Kneringer in view of Tobin’s teachings for the predictable purpose of directly cooling the back portion of the tile. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,593,432 and US Patent No. 9,472,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are substantially similar to the limitations recited in the claims of the prior issued patents.  

Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: Kotzlowski is the closest prior art. Although Kotzlowski teaches a tile-removal tool (8), which comprises an elongated handle and two tines (the portions of tool 8 gripping tile 3), and wherein one end of each of the two tines is connected to a first end of the elongated handle, and a second end of the elongated handle is located opposite the first end of the elongated handle (Kotzlowski, Fig. 1), Kotzlowski does not teach or suggest “inserting the two tines of the tile-removal tool between outer edges of the machine-replaceable plasma-facing tile and the first wall of the fusion power reactor” or “rotating the second end of the elongated handle of the tile-removal tool such that the two tines are in a[n] [open/closed] state” as recited in claim 11.

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./           Examiner, Art Unit 3646                                                                                                                                                                                             
/JACK W KEITH/               Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “guard vacuum region” is being interpreted as defined in the Specification ([0056]) to mean a separate volume that is located between two volumes having different pressures.